Citation Nr: 0006110	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-41 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a bipolar 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964 and from November 1967 to April 1969.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for a bipolar disorder.  This case was 
remanded by the Board of Veterans' Appeals (Board) in July 
1996 for further development.  This appeal also arose from a 
May 1999 rating decision, which denied a claim for a total 
disability rating, based on individual unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's sole service-connected disability is a 
bipolar disorder which is shown to be productive of a severe 
social and industrial impairment ensuing a schedular 
disability rating consistent with a 70 percent.

3.  The veteran's service-connected psychiatric disorder is 
of such severity as to preclude him from securing and 
pursuing a substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 70 percent for the 
veteran's bipolar disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9432 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

2.  The criteria for the assignment of a schedular 100 
percent evaluation under 4.16 have been satisfied.  38 
U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that he has presented claims which are 
plausible.  

The Board further finds that VA has fulfilled its statutory 
duty to assist the veteran to develop facts in support of his 
claims.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board remanded the 
case in 1996 for further development, including a VA 
examination as well as a social and industrial survey.  Also, 
all available service medical records and VA treatment 
records have been obtained.  The veteran has not asserted, 
and there is nothing in the file that would suggest that 
there are pertinent records missing.  A disposition on the 
merits is now in order.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In the determining the rating to be assigned for a particular 
service-connected disability, the entire recorded history, 
including the medical and industrial history, together with 
the report of the most current rating examination is review 
as a whole, and then compared to the criteria set forth in 
the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999).   The Board must basically attempt to determine the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§§ 4.2, 4.10 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Furthermore, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In so doing, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

According to other applicable regulations, when evaluating a 
mental disorder, consideration must be given to the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1999)

The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 provides 
a general rating formula for psychiatric disorders, based 
upon the degree of incapacity or impairment.  In November 
1996, during the pendency of this appeal, VA amended its 
regulations applicable to the rating of mental disorders.  
See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 
38 C.F.R. §§ 4.125-130 (1999)).  Where the law or regulation 
changes after a claim has been filed but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).   

In this case, the RO has reviewed the issue of entitlement to 
an increased rating for the veteran's psychiatric disorder 
under the old and under the revised criteria, and the veteran 
has received notice of both criteria, as evidenced by the 
supplemental statement of the case issued in May 1999.   
However, the Board will independently resolve the claim under 
the criteria that, in the view of the Board, is more 
advantageous or more favorable to the veteran as per the 
holding in Karnas. 

Based on the evidence on file, the application of either the 
old or the new criteria would result in an increased rating.  
However, the Board finds that given the particular 
circumstances and specific factual scenario presented in this 
case, the criteria that was in effect prior to the November 
1996 regulatory changes seem to be, at this time, more 
beneficial to the veteran.  See West v. Brown, 7 Vet. App. 
70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993), 
and also VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997), where 
the VA General Counsel provided additional guidance with 
respect to the rating of mental disorders when the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal has concluded.

According to the former criteria, a 100 percent evaluation 
contemplates active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
contemplates lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 50 
percent would be for application when there is considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
Part 4, Diagnostic Code 9206 (1996).

The veteran was awarded service connection for schizophrenia 
in a June 1970 rating decision.  A 30 percent disability 
evaluation was initially assigned; however, since that time, 
his psychiatric disability has been assigned ratings of 10, 
30, 50, 70, and 100 percent for varying periods of time.  The 
current 50 percent disability evaluation has been in effect 
since June 1984, except for some periods when a temporary 
total rating was assigned based on the veteran's periods of 
hospitalization.  His psychiatric disability was 
recharacterized as bipolar disorder since the March 1984 
decision.  

In August 1991 the veteran filed the current claim for 
increase following a two-week period of hospitalization at 
the VA Medical Center (VAMC) in Gainesville, Florida for 
hypomania.  He presented to the VAMC in July 1991 with high 
energy level and racing thoughts after stopping his Lithium 
because "God told him to."  He had abruptly quit his job 
because his employers were "setting him up" and "playing 
with his mind."  The veteran had divorced for the fifth time 
the previous month.

The evidence in the claims file includes the treatment 
records from the VA Outpatient Clinic in Daytona Beach, 
Florida, and the VAMC dated between January 1990 and May 
1999.  Reports of VA outpatient treatment show that the 
veteran was seen approximately ten times in 1991 at the 
mental hygiene clinic following the July 1991 
hospitalization.  These records show that even tough the 
veteran was stable, he was also described as non-functional.
 
VA outpatient records show that the veteran was again seen 
approximately four times at the mental hygiene clinic in 
1992.  Once he was described as hypomanic with good control, 
and his medication was adjusted.  He testified at a December 
1992 hearing before RO personnel that he had numerous jobs 
every year, primarily in the building trade, including 
maintenance, carpentry, and plumbing.  He stated that he was 
living with his parents, whom he did not always get along 
with, and that he had a new girlfriend about every three 
months.

In February 1993 the veteran's father brought him into the 
emergency room of Halifax Medical Center, in Daytona Beach, 
Florida, and reported that the veteran was decompensating.  
The emergency room evaluation shows that the veteran was 
agitated, rambling, and very delusional.  He stated that he 
was an Indian chief and a close friend of President Nixon.  
He also reported that he communicated with God daily.  He 
appeared unkempt, and he had impaired judgment and insight.  
His symptoms subsided with medication.

In March 1993 he was transferred to the VAMC and was 
described as partially stabilized.  His speech was 
occasionally pressured, his affect was slightly anxious, and 
his judgment and insight were described as fair.  

In December 1997 the veteran was interviewed by a VA social 
worker in connection with a social and industrial survey.  
According to the social worker, the veteran had lived with 
his parents until six months earlier and that since then he 
had been living with his girlfriend with whom he had an "off 
and on" relationship.  His sister stated that she had a good 
relationship with him.  The veteran stated that he had two 
children who lived out-of-state whom he had seen once in the 
last three years, and his most recent marriage, his fifth, 
ended in 1987.  He had been self-employed for the last three 
years and stated that, while he had applied for numerous 
jobs, he preferred to remain self-employed so he would not 
have to interact with coworkers.  The social worker concluded 
that "[t]he most glaring evidence that the veteran lacks the 
ability to establish and maintain effective relationships is 
by virtue of the fact that he has been married five times and 
for the past four years he has had an apparently unstable 
relationship with his current girlfriend."  However, the 
report also noted that he "has been able to maintain a 
strong relationship with his sister and his parents, even 
though his parents are sometimes intimidated by his 
behavior."  The report noted that the veteran was able to 
maintain self-employment, albeit at a very low income.

The veteran underwent a VA mental disorders examination in 
January 1998.  He reported discrete periods where he had a 
depressed or an elevated mood, which lasted a week or two at 
a time.  He indicated that he became psychotic sometimes 
during the manic episodes and that he had been hospitalized 
six months previously.  The diagnosis was "[b]ipolar 
affective disorder, Type I, currently doing fairly well."  
His Global Assessment of Functioning (GAF) score was 60.

The examiner stated that the veteran "has had moderate 
difficulty in occupational and social functioning."  The 
examiner noted that the veteran had "great difficulties" in 
the past as evidenced by GAF scores in the range of 31-40 and 
impairment in reality testing, communication, family 
relations, judgment, and thinking.

The veteran was hospitalized at the VAMC from March 5 to 11, 
1998, with an admitting diagnosis of bipolar affective 
disorder, depressive phase.  He reported increased anxiety, 
impaired concentration, insomnia, and depressed mood.  He 
also had thoughts of overdosing on aspirin, although he had 
made no attempt to do so.  Recent stressors included being 
diagnosed with melanoma in December 1997 with subsequent 
hospitalization for excision and follow-up chemotherapy 
treatment.  He also stated that he was planning to move out 
of his girlfriend's house as they had not been getting along 
for six months.  Mental status examination revealed normal 
hygiene and dress with calm, cooperative behavior and mild 
psychomotor retardation.  He described his mood as depressed 
and his affect was constricted and appropriate.  During his 
hospitalization the veteran participated in the ward 
activities and was cooperative.  His discharge diagnoses were 
adjustment disorder with depressed mood and bipolar disorder 
"currently in remission."  His GAF score was 60 to 70. 

The veteran was hospitalized at the VAMC again from September 
18 to 25, 1998, with an admitting diagnosis of adjustment 
disorder and bipolar affective disorder.  His GAF at 
admission was 40-50.  He reported that his mood had been 
"all over the place" and he wanted it stabilized.  He 
stated that he had quit taking his medications because he 
felt his current medicine regime was ineffective.  The 
veteran was extremely agitated on admission.  By the second 
day, the veteran's privileges were increased.  He was 
cordial, polite, and cooperative to nursing staff, his 
irritability decreased, and he gained better control 
throughout his stay.  His GAF at discharge was 50.

Reports of VA outpatient treatment show that in March 1999 
the veteran underwent a VA general medical examination.  It 
was noted that the veteran was taking Lithium, Restoril, and 
Valium for control of his psychiatric symptoms.  A manic 
episode was noted once yearly and the examiner noted that 
"there has been no real difficulty with depressive features 
of his illness."  Bipolar disorder was diagnosed and was 
noted to be "under good control at present on the above-
noted medical regimen."  During a March 1999 VA mental 
disorders examination the veteran reported episodes of mania 
and depression that lasted more than one week.  He stated 
that he could think of five occasions when he was 
noncompliant with his medication and he ended up in a 
psychiatric hospital with manic symptoms.  The examiner 
concluded that "[d]ue to a history of recurrent medication 
noncompliance, profound psychiatric symptomatology including 
manic and psychotic symptoms (when off meds) and two recent 
admissions last year, it would be difficult[] for [the 
veteran] to maintain steady work."  The examiner noted that 
the veteran was competent, but that the assignment of a 
guardian was recommended since, when the veteran becomes 
noncompliant with his Lithium, "he rapidly deteriorates to 
the point of having psychotic symptomatology."

It is clear from the evidence of record that while the 
veteran can function better when his is under medication, he 
does suffer from mental impairment that significantly affects 
his daily living.  In order to function marginally, but still 
with prominent manic and psychotic symptoms, he requires a 
strict compliance with his medications.  As indicated by the 
recent examiner, when the veteran becomes noncompliant he 
develops psychotic manifestations and deteriorates rapidly.  
This prompts his hospitalization for the control of his 
symptomatology.  This catch-22 situation led the physician to 
recommend the designation of a guardian.

The Board has reviewed all of the probative evidence of 
record and the veteran's statements on appeal.  The clinical 
documentation shows that the veteran continues to be treated 
for severe depression and psychosis.  His GAF scores have 
ranged over the years from 40 to 70 with an average of 60.  
These scores are consistent with a severe overall impairment 
in his social and industrial functioning.  Accordingly, the 
Board finds that a 70 percent disability evaluation would be 
a more accurate reflection of the level of disability 
associated with the veteran's service connected psychiatric 
disorder.

While the evidence does not clearly establishes that the 
veteran has active psychotic manifestation of such extent, 
severity and bizarreness as to produce total social and 
industrial inadaptability, the evidence nevertheless 
demonstrates that he has significant difficulty with 
employment despite the fact that he has engaged in some 
irregular odd jobs.  The VA records revealed that he had 
numerous jobs over the pendency of this appeal.  In addition, 
it was noted in the most recent VA psychiatric examination 
report that it would "be difficult[] for [the veteran] to 
maintain steady work" due to his bipolar disorder.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.41 (1999).  

The United States Court of Veterans Appeals (Court) has held 
that where the schedular disability rating is less than 100 
percent, a total disability rating may be assigned if a 
veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are met.  See, e.g., Holland v. Brown, 6 
Vet.App. 443, 446-47 (1994).  See also Gary v. Brown, 7 
Vet.App. 229, 231 (1994).  

Pursuant to 38 C.F.R. § 4.16 (1999): (a) Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 

As noted above, VA psychiatrists have found that the veteran 
experiences vocational impairment as he is unable to maintain 
a steady job because of his bipolar disorder. VA outpatient 
treatment records show that he was seen for treatment 
approximately ten times in 1991 at the mental hygiene clinic.  
These records show that even tough the veteran was stable, he 
was also described as non-functional.  The evidence indicates 
that he has been hospitalized a number of times during recent 
years, and while he can do some odd jobs at a marginal level, 
the fact is that due to the unpredictability of his symptoms, 
it can not be said that he is capable of maintaining a 
substantially gainful occupation.   His periods of 
"remission" appear to be rather short and he seems to have 
a poor capacity for adjusting to a regular or ordinary daily 
living.  His family and social relationships are volatile and 
people, particularly family members feel intimidated by him.  

The veteran's sole service-connected disability is bipolar 
disorder, which as discussed above, is now evaluated as 70 
percent disabling.  Accordingly, the veteran does meet the 
percentage requirements as set forth in § 4.16 (1999).  
Although the veteran has actively pursued limited employment 
in the past few years, the evidence shows that he has been 
incapable and unable to secure and follow a substantially 
gainful employment due to the inconsistent manifestations of 
his bipolar disorder.  

The benefit-of-the-doubt rule "provides that when 'there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.'  38 
U.S.C.A. § [5107](b)."  While the evidence may not be 
totally unequivocal, the evidence nevertheless shows that the 
veteran is to a great extent prevented from obtaining and 
sustaining substantially gainful employment due to his 
psychiatric disorder.  See, Hatlestad v. Derwinski, 1 
Vet.App. 164, 170 (1991),  Moore v. Derwinski, 1 Vet.App. 
401, 406 (1991), and O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  

Accordingly, the Board concludes that the preponderance of 
the evidence supports a finding that the veteran meets the 
requirements for a 100 percent rating under the provisions of 
38 C.F.R. § 4.16 (1999). 


ORDER

Entitlement to an increased evaluation to 70n percent for a 
bipolar disorder, and a total rating under the provisions of 
38 C.F.R. § 4.16 (1999) is granted, subject to the law and 
regulations governing the awards of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 

